EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION 1 THE UNITED STATES CODE I, George Brown, the Chief Financial Officer of AlphaMetrix, LLC, the Sponsor of AlphaMetrix Managed Futures III LLC (AlphaMetrix WC Diversified Series) (the “Series”), certify that (i) the Quarterly Report of the Series on Form 10-Q for the period ending March 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Series. Date: May 14, 2010 By:/s/ George Brown George Brown Chief Financial Officer AlphaMetrix, LLC
